IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20872
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WILLIAM KENNETH PEEBLES,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CR-3-1
                      --------------------
                        October 16, 2001

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     William Kenneth Peebles appeals his conditional guilty-plea

conviction and sentence for possession of child pornography.

     In accordance with the reservation of rights in his plea

agreement, Peebles contends that the definition of “child

pornography” in the Child Pornography Protection Act (CPPA) is

unconstitutionally overbroad and vague because it includes any

visual depiction that “appears to be, of a minor engaging in

sexually explicit conduct.”    18 U.S.C. § 2256(8)(B) (emphasis


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20872
                                  -2-

added).   Peebles concedes that this argument is foreclosed by

United States v. Fox, 248 F.3d 394, 403-07 (5th Cir. 2001), which

held the definition not to be overbroad or vague.   Peebles raises

the issue only to preserve it for possible Supreme Court review.

     Peebles contends there is no factual basis for his plea

because the record does not establish that the pornographic

images were “transported in interstate or foreign commerce.”     See

18 U.S.C. § 2252A(a)(2).   The factual basis written into the plea

agreement and established at the plea hearing showed that Peebles

downloaded the images onto a computer and through a network

server that transmitted the images across state lines.   The

district court complied with Rule 11(f) by “making such inquiry

as [satisfied] it that there is a factual basis for the plea.”

Fed. R. Crim. P. 11(f).

     Peebles challenges the special condition of supervised

release that requires him to register as a sex offender in

accordance with state law.    Peebles validly waived any appeal of

his sentence except for an upward departure from the guidelines.

See Fed. R. Crim. P. 11(c)(6); see United States v. Robinson, 187

F.3d 516, 518 (5th Cir. 1999).    The district court was required

by 18 U.S.C. § 3583(d) to make sex-offender registration a

condition of Peebles’s supervised release.   Therefore the

requirement was not an “upward departure,” and Peebles therefore

waived his right to appeal it.

     The conviction and sentence are AFFIRMED.